Citation Nr: 0215675	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-20 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran has peripheral neuropathy which has been 
related to exposure to herbicides during service. 


CONCLUSION OF LAW

Peripheral neuropathy is presumed to have been incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Here, the claim was initially denied by the RO as not well 
grounded in January 2000.  However, in light of the new law, 
the RO readjudicated the claim and denied it on the merits in 
July 2001. 

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes that the need for additional 
development is not necessary in view of the favorable 
decision that follows.  In other words, the veteran will not 
be prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits being sought.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Factual Background

The service records reflect the veteran's assignment to 
Vietnam from May 1970 to March 1971, as well as his receipt 
of awards and decorations associated with combat service.  

The entrance examination and medical history reports of 
September 1969 are negative for findings or reports of 
peripheral neuropathy.  The separation examination of 
February 1972 was normal.  

Private medical reports dated in February 1987 reflect the 
veteran's complaints and treatment for sciatica.  The veteran 
reported a history of back pain dating back to his early 20s 
when he felt a pop, but did not manifest signs of sciatic 
involvement.  The examiner noted a bruise over the right 
upper thigh over the sciatic nerve, but the veteran related 
the bruise to an injury incurred earlier that month.  The 
reports reflect the opinion that the veteran's sciatica was 
probably secondary to a herniated disc.  However, it was also 
noted that the symptoms could be related to other causes, 
such as infraneural bleeding within some portion of the 
neural circuit supplying the extensors and flexors of the 
right foot.  It was further noted that this could be 
attributed to the low platelet count of undetermined 
etiology.  

In September 1987, a VA herbicide examination was conducted 
in September 1987, and idiopathic thrombocytopenia was 
diagnosed.  The neurological examination was within normal 
limits.  The associated neurological consultation reports 
dated in 1987 reflect a diagnosis of left arm carpal tunnel 
syndrome, as well as the veteran's complaints related to the 
right arm.  

Private records dated in 1998 and 1999, reflect evaluations 
provided by Neil Conti, M.D., regarding the veteran's 
complaints of left foot pain and numbness.  Complaints of 
right arm tingling were noted during visits from February 
1999 to April 1999.  During this period, the veteran suffered 
an injury to the right wrist in March 1999 when a car 
transmission fell on the veteran's right hand and wrist.  A 
nerve conduction study was performed in April 1999 and was 
abnormal.  The examiner saw electrodiagnostic evidence of 
primarily axonal sensory motor polyneuropathy.  The examiner 
noted that the finding was suggestive, but not diagnostic of 
a superimposed bilateral median mononeuropathy across the 
wrist, consistent with carpal tunnel syndrome, greater on the 
left.  A follow-up examination was completed in May 1999, and 
Dr. Conti referred the veteran to Henry Tellez, M.D. for 
further evaluation.  

The 1999  neurology consultation reports from Dr. Tellez 
reflect diagnoses of right arm carpal tunnel syndrome and 
acquired primarily axonal sensory motor polyneuropathy, as 
well as the reported history of exposure to herbicides.  
Regarding the history of his symptoms, Dr. Tellez reported 
that "[t]he patient is somewhat unaware of where his 
symptoms began first and possibly has been going on for many 
years."  In the July 1999 follow-up report, Dr. Tellez 
reported an impression of primarily axonal mixed 
polyneuropathy, which he considered "possibly related" to 
herbicide exposure in the 1970s.  In letters dated in March 
2000, May 2000 and August 2002, Dr. Tellez reiterated his 
opinion regarding the possible relationship between herbicide 
exposure and the veteran's polyneuropathy.  In the March 2000 
letter, Dr. Tellez pointed out that the veteran had been 
tested for diabetes and other causes for the peripheral 
neuropathy.  He also noted that the veteran's hemoglobin A1C 
came in high at 6.2, and indicated that it is documented that 
intolerance to glucose had been reported in patients exposed 
to herbicides.  

In a June 2000 letter, Myrtle Wicker Jacobs, R.N., B.S.N., 
reported that she had worked at the Moore Regional Hospital 
for 20 years, which included 10 years with the neuroscience 
unit.  She reported that soon after the veteran's discharge 
from service in 1972, the veteran started suffering from slow 
healing lesions and unexplained sore and aching muscles.  She 
also listed various medical problems the veteran had from 
1978 to the present, and opined that the symptoms appear to 
be neurologically related.  

In September 2002, the veteran and his spouse provided 
testimony to the undersigned member of the Board during a 
videoconference hearing.  The veteran testified that he had 
not worked with toxins or chemicals since his separation from 
service.  The veteran also testified that although he had 
noticed different symptoms since his discharge from service, 
peripheral neuropathy was not diagnosed until he started 
seeing Dr. Tellez in 1999.  At that time, the aspect of 
herbicide exposure arose. 

Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. § 
1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2001).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2001).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2 (2001).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2001).

Organic diseases of the nervous system shall be granted 
service connection if manifested to a compensably disabling 
degree within one year following wartime service.  38 C.F.R. 
§ 3.309(a) (2001).

In the instant case, it is noted that the veteran does not 
suffer from acute or subacute peripheral neuropathy, 
therefore his particular type of peripheral neuropathy is not 
listed under 38 C.F.R. § 3.309(e).  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this 
regard, the evidence in the veteran's favor consists of 
opinions provided by Dr. Tellez and the June 2000 statement 
from a nurse who is obviously familiar with the veteran's 
medical history and progress since 1972.  The opinions and 
treatment records reflect Dr. Tellez's ruling out other 
causes of the peripheral neuropathy, and including exposure 
to herbicides as the remaining possible cause.  

The veteran is a combat veteran, as shown by his service 
personnel records.  As he is a combat veteran, his testimony 
as to events in service is entitled to special deference.  38 
U.S.C.A. § 1154(b) (West 1991).  

The veteran's peripheral neuropathy is a condition which, if 
present at all, is ratable as at least 10 percent disabling.  
See 38 C.F.R. Part 4, Diagnostic Codes 8010 through 8025 
(2001).  Thus, any manifestation of the condition within one 
year after service would be a basis for "presumptive" 
service connection under 38 C.F.R. § 3.309(a).  The Board 
finds that the veteran's testimony as to painful hands and 
feet since service, combined with the nurse's detailed 
observations of his condition since 1972, and Dr. Tellez's 
opinions, raises at least a reasonable doubt that the current 
polyneuropathy was present in, or within a year after, 
service.  With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), service connection may be granted for 
the veteran's peripheral neuropathy.

ORDER

Entitlement to service connection for peripheral neuropathy 
has been established, and the appeal is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

